Case: 13-60792      Document: 00512737376         Page: 1    Date Filed: 08/19/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-60792
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 19, 2014
FENG WANG,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 732 265


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Feng Wang, a native and citizen of China, entered this country and
applied for admission without being in possession of any valid entry
documents. She was charged with removability on that basis under 8 U.S.C.
§ 1182(a)(7)(A)(i)(I). She conceded the charge and sought relief in the form of
asylum, withholding of removal, and protection under the Convention Against
Torture (CAT), asserting that she had suffered past persecution on account of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60792    Document: 00512737376     Page: 2   Date Filed: 08/19/2014


                                 No. 13-60792

her practice of the Christian religion in China and that she had a well-founded
fear of future persecution on that same ground. The immigration judge (IJ)
found Wang to be incredible, determined that she thus had not established her
eligibility for relief from removal, and ordered her removed to China. The
Board of Immigration Appeals (BIA) dismissed Wang’s appeal of the IJ’s
decision, and Wang now petitions for review.
      Before the BIA, Wang argued that, by denying her motions to substitute
counsel and continue the proceedings, the IJ denied her the right to choose her
legal counsel. The BIA first found that the IJ’s rulings on the motions had
been proper and then addressed Wang’s argument as a due process claim. It
noted that Wang had proffered nothing to support her contention that she had
been prejudiced by the rulings by her inability to submit documents
corroborating her claims to relief. Wang raises a different due process claim
before this court. She argues here that her proceedings were generally unfair
because the IJ was predisposed to rule unfavorably on her claims due to the
fact that she was represented by an attorney with whom the IJ appeared to
have had negative prior experiences.       Although the factual basis for this
argument was known to Wang at the time she filed her appeal before the BIA,
she did not raise the argument before the BIA. Nor does she argue here that
the claim is exempt from the mandatory and jurisdictional requirement that
claims be raised before the BIA before being raised in a petition for review. See
8 U.S.C. § 1252(d)(1); Omari v. Holder, 562 F.3d 314, 324-25 (5th Cir. 2009);
Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004); Goonsuwan v. Ashcroft, 252
F.3d 383, 390 (5th Cir. 2001). That portion of Wang’s petition for review
raising this new, unexhausted claim is therefore dismissed for lack of
jurisdiction.




                                       2
       Case: 13-60792    Document: 00512737376     Page: 3    Date Filed: 08/19/2014


                                    No. 13-60792

          Turning to Wang’s challenge to the denial of her application for relief
from removal, we review the factual determination that an alien is not eligible
for asylum, withholding of removal, or relief under the CAT under the
substantial evidence standard. See Chen v. Gonzales, 470 F.3d 1131, 1134 (5th
Cir. 2006). Under that standard, we may not reverse an immigration court’s
factual findings unless the alien shows that “the evidence was so compelling
that no reasonable factfinder could conclude against it.” Wang v. Holder, 569
F.3d 531, 536-37 (5th Cir. 2009).
          Wang assigns error to a few of the individual findings underpinning the
BIA’s overall conclusion that she had not credibly established her claims for
relief.     An adverse credibility determination may be supported by “any
inconsistency or omission . . . as long as the totality of the circumstances
establishes that an asylum applicant is not credible.” Wang, 569 F.3d at 538
(internal quotation marks and citation omitted). Twice, while under oath and
availing herself of the assistance of an interpreter, Wang was asked if she had
ever applied for a visa to come to the United States. Each time, she answered
negatively. When confronted with a copy of a visa application filed in her
name, she insisted that she had misunderstood the question and thought she
had been asked if she had ever received a visa.              Once shown her visa
application, Wang readily admitted that she had filed a visa application, but
she later testified that a friend had filed it for her and that she had never seen
it or read it and was unaware of its contents. This is but one example of the
inconsistencies presented by Wang’s testimony. Reviewing the record in this
case as a whole, we conclude that it is not plain that no reasonable factfinder
would have made the same adverse credibility ruling. See Wang, 569 F.3d at
538.      Overall, the BIA’s decision that Wang was not entitled to asylum,
withholding of removal, and protection under the CAT because she had not



                                         3
    Case: 13-60792    Document: 00512737376    Page: 4   Date Filed: 08/19/2014


                                No. 13-60792

provided credible evidence of either past persecution or a well-founded fear of
future persecution is supported by substantial evidence.      See id. at 537.
Accordingly, that portion of Wang’s petition seeking review of the BIA’s
decision that she had not credibly established her eligibility for relief from
removal is denied.
      PETITION FOR REVIEW DENIED IN PART and DISMISSED IN
PART.




                                      4